[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTIONS TO STRIKE NOS. 113  116
As a matter of right, the plaintiff has repleaded a count that attempts to set forth a claim of reckless misconduct. The previous count alleging reckless misconduct was stricken by the court, Thim, J. The court, Thim, J., stated that "[t]he plaintiff has not supported his claim of reckless misconductwith allegations showing that [the defendants] knew or should have known of the dangerous defect, as well as the resulting risk, and did not disclose such knowledge to the plaintiff or to the general public." (Emphasis added.). The language added by the plaintiff in paragraphs 9, 10 and 19 of counts 2 and 4 of his substitute complaint fails to address the deficiency noted in Judge Thim's prior ruling, that is, the plaintiff has failed to allege facts showing that the defendant knew or should have known of the dangerous defect in the product that allegedly caused the injury. The defendants' motion to strike is granted.
So Ordered.
MELVILLE, JUDGE